Citation Nr: 0729605	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
bilateral hearing loss.

2.  Entitlement to nonservice-connected pension.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

At his October 2006 VA examination, the veteran complained of 
ringing in his ears.  This issue has not been adjudicated and 
is referred to the RO for appropriate action.

Service connection for bilateral hearing loss was previously 
denied in a November 1999 rating decision.  Before the Board 
may consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim for 
service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
bilateral hearing loss in a November 1999 rating decision.  
The veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

3.  Since November 1999, new and material has been received 
to reopen the veteran's previously denied claim of service 
connection for bilateral hearing loss.  

4.  The veteran is not currently diagnosed as having 
disabling bilateral hearing loss that was caused or worsened 
by service.

5.  The veteran served solely during peacetime.  


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for bilateral hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

3.  The veteran does not meet the basic eligibility 
requirements for VA nonservice-connected pension benefits.  
38 U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 
3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial February 2004 notice regarding the service 
connection claim was given prior to the appealed AOJ 
decision, dated in June 2004.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran was 
scheduled to testify at a Travel Board Hearing in February 
2007, but he failed to appear at that hearing.  He did not 
request to reschedule the hearing.  

As for the veteran's service medical records (SMRs), VA made 
numerous attempts to retrieve the veteran's SMRs, but was 
unable to do so.  The SMRs are deemed unavailable.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran regarding his claim of service connection 
for bilateral hearing loss and that no further action is 
necessary to meet the requirements of the VCAA.  

With respect to obtaining new and material evidence, the 
Board finds that the February 2004 letter did not meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was not advised of the exact reason 
for the previous denial, but he was advised of the evidence 
needed to reopen the claim of service connection for 
bilateral hearing loss.  The Board finds that the lack of 
notice in compliance with Kent is not prejudicial as evidence 
received since November 1999 is new and material to the 
veteran's claim.  

It is noted that the veteran was not provided with VCAA 
notice relating to his claim for nonservice-connected pension 
benefits.  The Court has held, however, that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002).

In this case, the veteran has contended that his period of 
service meets the eligibility requirements necessary to 
establish entitlement to nonservice-connected pension 
benefits.  As shown below, however, these contentions are 
without legal merit.  Because the law and not the evidence is 
dispositive, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VA's duties 
under the VCAA need not be considered regarding the issue of 
nonservice-connected pension.

New and Material Evidence

In November 1999, the RO denied service connection for 
bilateral hearing loss, finding that the there was no 
evidence of record showing complaints or diagnoses of hearing 
loss.  The veteran was advised of the denial of benefits and 
of his appellate rights, but did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Pursuant to an application dated in January 2004, the veteran 
seeks to reopen his previously denied claim of service 
connection for bilateral hearing loss.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed after August 2001, such as this, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) noted that not every 
piece of new evidence is "material," but that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Id., 155 F.3d at 1363.

The Board notes that the RO implicitly reopened the veteran's 
claim in its June 2006 and October 2006 Supplemental 
Statements of the Case (SSOC).  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).  Therefore, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in November 1999.  The credibility of 
new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the November 1999 rating decision, the 
evidence of record included the veteran's application for 
benefits.  In a February 1999 letter, VA requested a copy of 
all medical and treatment records in the veteran's 
possession.  VA also requested copies of the veteran's SMRs 
and by a November 1999 formal finding, VA found the SMRs to 
be unavailable.  Due to the unavailability of the veteran's 
SMRs and the lack of response to the February 1999 letter, 
the RO made a decision based upon the evidence of record and 
denied the veteran's claim.  
Since November 1999, VA received additional evidence, 
including, a statement from a fellow servicemember, a private 
audiological screening report and a VA examination report. 

The statement from the veteran's fellow servicemember, dated 
in May 2004, indicated the nature of their duties while in 
service together.  In its June 2004 decision, the RO did not 
reopen the veteran's claim of service connection for 
bilateral hearing loss because although this evidence was 
new, it was cumulative.  The RO noted that this evidence 
reflected what was already shown in the veteran's DD Form 
214.   

In May 2006, the veteran submitted a private treatment record 
that included the results of an audiological screening test.  
The report noted that the veteran had hearing loss and he had 
declined audiological evaluations because the bilateral 
hearing loss had been stable from his years in the military.  

Additionally, the veteran underwent a VA audiological 
examination in October 2006.  The report contained an opinion 
as to the severity of the veteran's claimed bilateral hearing 
loss.  

The Board finds that although the letter submitted by the 
veteran's fellow servicemember was cumulative, the private 
treatment record and the VA examination are both new and 
material.  These two pieces of evidence are new as they were 
not before agency decision makers when deciding the original 
claim, and they are material because they speak to 
unestablished facts necessary to substantiate the claim.  
Therefore, the veteran's previously denied claim of service 
connection for bilateral hearing loss is reopened.

Service Connection 

The veteran seeks service connection for bilateral hearing 
loss.  The veteran's SMRs are unavailable for review.  

The Board notes at this juncture that it has a heightened 
duty to provide its reasons and bases in rendering a decision 
when a veteran's service medical records have been lost or 
destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005) ("In cases where . . . the appellant's SMRs have 
been lost or destroyed, the Board's obligation to provide 
well-reasoned findings and conclusions, to evaluate and 
discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when SMRs are presumed destroyed, 'the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule is 
heightened.'  This rule has become well entrenched in the 
Court's caselaw." quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

Since the November 1999 rating decision, VA tried again to 
retrieve the veteran's SMRs.  In February 2004, a request was 
made to the RMC indicating that upon discharge, the veteran 
was transferred to a reserve unit and that his SMRs may have 
been sent to the RMC.  The RMC responded that they did not 
have the veteran's SMRs.  In October 2004, VA faxed a records 
request to ARPERSCOM for the veteran's SMRs, and there were 
no records available.  Again in December 2004, VA made 
another request for SMRs, and again there were no records 
available.  Thus, the Board proceeds with the decision based 
upon the evidence of record.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifested to a degree of ten percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

In his January 2004 application for benefits, the veteran 
indicated that he had not been treated for bilateral hearing 
loss since discharge from service, but he alleged that his 
SMRs reflected a 30 percent hearing loss upon discharge.  The 
veteran was first treated for bilateral hearing loss in March 
2006.

A fellow servicemember submitted a statement, dated in May 
2004, indicating that he and the veteran were assigned to the 
same unit.  He noted that both he and the veteran were 
assigned as gunners while stationed in Germany, and that both 
participated in fire exercises.  He stated that he and the 
veteran practiced firing real combat ammunition and were 
authorized to use their personal hand weapons.  The fellow 
service member did not describe any perceived impact on the 
veteran's hearing.  

In the veteran's substantive appeal, he indicated that his 
discharge examination reflected a hearing loss disability.  
Further, he stated that he did not request that his fellow 
servicemember relate a medical diagnosis, as he is not a 
doctor.  The veteran also noted that he was "in disbelief 
and astonishment" that the failure of VA to locate his SMRs 
would result in VA punishing and penalizing him.  

In March 2006, the veteran underwent private treatment for 
his hearing.  As noted above, the individual treating the 
veteran related her impression that he had hearing loss and 
had declined audiological evaluations because his hearing was 
stable since his years in the military.  During this 
treatment, the veteran underwent an audiological screening 
that resulted in "yes" or "no" notations as to whether the 
veteran had a response or no response at 25 decibels, 
respectively.  

In October 2006, the veteran underwent a VA audiological 
examination and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
30
LEFT
25
20
30
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.  The 
audiologist diagnosed the veteran as having normal to mild 
sensorineural hearing loss bilaterally, but noted that the 
veteran had "normal hearing for adjudication purposes."  

There is no evidence that the veteran was treated for 
bilateral hearing loss during service or within a year of 
discharge from service.  The May 2004 statement from a fellow 
servicemember merely confirmed the veteran's exposure to 
weapon firing while in service.  Moreover, there is no 
evidence that the veteran sought treatment for his hearing 
loss between the time he left service in May 1987 and when he 
was first treated for hearing loss in March 2006.  Therefore, 
service connection for bilateral hearing loss must be denied 
on a presumptive basis.  

A longitudinal review of the evidence of record shows no 
medical evidence of the veteran having bilateral hearing loss 
under 38 C.F.R. § 3.385 while in service, or for many years 
thereafter.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Nevertheless, the findings at the veteran's VA examination do 
not meet the requirement that is recognized as a hearing loss 
disability by regulation.  See 38 C.F.R. § 3.385.  None of 
the veteran's threshold levels were above 40 decibels and 
only 2 of the 5 frequencies, for each ear, listed thresholds 
over 26 decibels.  Further, the veteran's speech recognition 
scores were 94 and 98 percent-at a level above what the 
regulation considers to be disabling.    

The Board notes that for VA purposes, an examination for 
hearing impairment must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test of puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  See 38 C.F.R. § 4.85.  There is no indication that 
either a speech discrimination test or a puretone audiometry 
test was performed during the March 2006 audiological 
screening.  Thus, the Board may not consider the findings 
from the consultation when determining the appropriate rating 
for hearing impairment.

Absent evidence that the veteran has a hearing loss 
disability as regulated under 38 C.F.R. § 3.385, his claim of 
service connection for bilateral hearing loss is also denied 
on a direct basis.  

Nonservice-connected pension 

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant served on active duty for 
at least ninety days during a period of war.  See 38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.  Recognized periods of 
war include the Vietnam era, which ended in May 1975, and the 
Persian Gulf War era, which commenced in August 1990.  See 38 
C.F.R. § 3.2(a)-(i).  There is no recognized period of war 
for the fifteen years between the Vietnam era and the Persian 
Gulf War.  See 38 C.F.R. § 3.2(f), (i).

The evidence of record includes a copy of the veteran's DD-
214, which reflects active military service from July 1983 to 
May 1987.  The veteran has neither contended otherwise, nor 
is their any evidence of record to dispute the veteran's 
service dates.  

Given the veteran's period of service, the Board finds that 
the service does not satisfy the threshold requirement for 
pension eligibility.  Therefore, his claim for entitlement to 
nonservice-connected pension must be denied as a matter of 
law.







ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is denied.

Basic eligibility for nonservice-connected disability pension 
benefits is denied as a matter of law.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


